DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Atty. Rick Barns (Reg. 39,596) on March 24, 2022.
The application has been amended as follows claims 1-2, 4-5, 11-13, 15-16, and 19-20: 
1. (currently amended) A measurement instrument for identifying at least one of fiber blend composition and fiber blend ratio in an input material comprising fibers, the measurement instrument comprising: 
a. 	a sample sensing module comprising: 
i. 	a third set of fiber movements for drawing the input material through the sample sensing module at a second speed, 
ii. 	a spectral illumination source [[a second electromagnetic radiation source]] disposed on an adjacent side of the input material for directing a [[second]] beam of electromagnetic radiation toward the input material at a second location within the sample sensing module, the [[second]] beam of electromagnetic radiation containing at least two clearly distinct wavelengths of the electromagnetic spectrum,
iii. 	at least one of [[a second electromagnetic radiation sensor]] a spectral illumination transmission sensor disposed on an opposite side of the input material opposite the spectral illumination source [[second electromagnetic radiation source]] such that the [[second electromagnetic radiation sensor]] spectral illumination transmission sensor receives   a spectral illumination reflection sensor disposed on a same side of the input material as the [[second electromagnetic radiation source]] spectral illumination source such that the [[third electromagnetic radiation sensor]] spectral illumination reflection sensor receives [[third]] reflected portions of the [[second]] beam of electromagnetic radiation that reflect off of the input material, wherein at least one of the [[second electromagnetic radiation sensor]]  spectral illumination transmission sensor and the [[third electromagnetic radiation sensor]] spectral illumination reflection sensor are each configured to receive electromagnetic radiation [[at]] at least two clearly distinct wavelengths of the electromagnetic spectrum, and 
b. 	a control module comprising a controller configured for: 
i. 	receiving data signals from at least one of the [[second electromagnetic radiation sensor]] spectral illumination transmission sensor and the [[third electromagnetic radiation sensor]] spectral illumination reflection sensor, 
ii. 	sending control signals to the [[second electromagnetic radiation source]] spectral illumination source [[And]] and the third set of fiber movements, and Page 2 of 1373085.US 
iii. 	processing the data signals from at least one of the [[second electromagnetic radiation sensor]] spectral illumination transmission sensor and the [[third electromagnetic radiation sensor]] spectral illumination reflection sensor to determine at least one of the fiber blend composition and the fiber blend ratio in the input material.
2. (currently amended) The measurement instrument of claim 1, further comprising: 
a. 	a sample preparation module for receiving and preparing the input material, the sample preparation module comprising: 

ii. 	a second set of fiber movements for receiving the input material from the first set of fiber movements at the first speed and providing the input material so received to the sample sensing module at the second speed, whereby a differential between the first speed and the second speed is operable to dynamically adjust a density of the input material provided by the second set of fiber movements, 
iii. 	[[a first electromagnetic radiation source]] a material preparation illumination source disposed on a side adjacent the input material for directing a [[first]] beam of electromagnetic radiation toward the input material at a first location between the first set of fiber movements and the second set of fiber movements within the sample preparation module, and 
iv. 	[[a first electromagnetic radiation sensor]] a material preparation sensor disposed on an opposite side of the input material from the [[first electromagnetic radiation source]] material preparation illumination source such that the [[first electromagnetic radiation sensor]] material preparation sensor receives [[first]] transmitted portions of the [[first]] beam of electromagnetic radiation that pass through the input material, and 
b. the controller further configured for: 
i. 	receiving data signals from the [[first electromagnetic radiation sensor]] material preparation sensor, 
ii. 	sending control signals to the [[first electromagnetic radiation source]] material preparation illumination source, the first set of fiber movements, and the second set of fiber movements, and Page 3 of 1373085.US 
material preparation sensor and adjusting the control signals to the first set of fiber movements and the second set of fiber movements to provide a desired density of input material from the sample preparation module to the sample sensing module.
	4. (currently amended) The measurement instrument of claim 1, further comprising a first set of optics for delivering the [[second]] beam of electromagnetic radiation to the input material.  
5. (currently amended) The measurement instrument of claim 1, further comprising at least one of a second set of optics for delivering the [[second]] transmitted portion of the [[second]] beam of electromagnetic radiation to the [[second electromagnetic radiation sensor]] spectral illumination transmission sensor, and a third set of optics for delivering the [[third]] reflected portion of the [[second]] beam of electromagnetic radiation to the [[third electromagnetic radiation sensor]] spectral illumination reflection sensor.
	11. (currently amended) The measurement instrument of claim 1, wherein at least one of the [[second electromagnetic radiation sensor]] spectral illumination transmission sensor and the [[third electromagnetic radiation sensor]] spectral illumination reflection sensor comprise at least one of a spectrometer, photodiode, photodiode coupled with filter-wheel including band pass filters, photodiode array, each covered by narrow band filters, and at least one of hyper-spectral one-dimensional and two dimensional imagers.  
12. (currently amended) The measurement instrument of claim 1, wherein at least one of the [[second electromagnetic radiation sensor]] spectral illumination transmission sensor and the [[third electromagnetic sensor]] spectral illumination reflection sensor comprises a plurality of electromagnetic radiation sensors disposed along a surface of the input material at differing positions in a direction (Y) perpendicular to the direction of movement (X) of the input material.  
13. (currently amended) The measurement instrument of claim 1, wherein at least one of the [[second electromagnetic radiation sensor]] spectral illumination transmission sensor and the [[third electromagnetic sensor]] spectral illumination reflection sensor is movable along a surface of the input material in a direction (Y) perpendicular to the direction of movement (X) of the input material.

	15. (currently amended)  A method for identifying at least one of fiber blend composition and fiber blend ratio in an input material comprising fibers, the method comprising the steps of:
a. 	drawing the input material at a second speed using a third set of fiber movements, 
b. 	directing a [[second]] beam of electromagnetic radiation toward the input material at a second location using [[a second electromagnetic radiation source]] a spectral illumination source disposed on an adjacent side of the input material, the [[second]] beam of electromagnetic radiation containing at least two clearly distinct wavelengths of the electromagnetic spectrum, 
c. 	receiving at least one of [[second]] transmitted portions of the [[second]] beam of electromagnetic radiation that pass through the input material using [[a second electromagnetic radiation sensor]] a spectral illumination transmission sensor disposed on an opposite side of the input material opposite the [[second electromagnetic radiation source]] spectral illumination source, and [[third]] reflected portions of the [[second]] beam of electromagnetic radiation that reflect off of the input material using [[a third electromagnetic radiation sensor]] a spectral illumination reflection sensor disposed on a same side of the input material as the [[second electromagnetic radiation source]] spectral illumination source, wherein at least one of the [[second electromagnetic radiation sensor]] spectral illumination transmission sensor and the [[third electromagnetic radiation sensor]] spectral illumination reflection sensor is configured to receive electromagnetic radiation at at least two clearly distinct wavelengths of the electromagnetic spectrum, 
spectral illumination transmission sensor and the [[third electromagnetic radiation sensor]] spectral illumination reflection sensor, 
e. 	sending control signals to the [[second electromagnetic radiation source]] spectral illumination source and the third set of fiber movements, and 
f. 	processing the data signals from at least one of the [[second electromagnetic radiation sensor]] spectral illumination transmission sensor and the [[third electromagnetic radiation sensor]] spectral illumination reflection sensor to determine at least one of the fiber blend composition and the fiber blend ratio in the input material.  
16. (currently amended) The method of claim 15, further comprising the following steps: Page 6 of 1373085.US 
a. 	prior to step (a): 
i. 	receiving the input material with a first set of fiber movements moving at a first speed that is less than or equal to the second speed, 
ii. 	receiving the input material from the first set of fiber movements with a second set of fiber movements moving at the second speed, whereby a differential between the first speed and the second speed is operable to dynamically adjust a density of the input material provided by the second set of fiber movements, 
iii. 	directing a [[first]] beam of electromagnetic radiation toward the input material using [[a first electromagnetic radiation source]] a material preparation illumination source disposed on a side adjacent the input material and at a first location between the first set of fiber movements and the second set of fiber movements, 
iv. 	receiving [[first]] transmitted portions of the [[first]] beam of electromagnetic radiation that pass through the input material using [[a first electromagnetic radiation sensor]] a material preparation sensor that is disposed on an opposite side of the input material from the [[first electromagnetic radiation source]] material preparation illumination source, 
b. 	in step (d), also receiving data signals from the [[first electromagnetic radiation sensor]] material preparation sensor, 
c. 	in step (e), also sending control signals to the [[first electromagnetic radiation source]] material preparation illumination source, the first set of fiber movements, and the second set of fiber movements, and 
d. 	after step (e) and before step (f), processing the data signals from the [[first electromagnetic radiation sensor]] material preparation sensor and adjusting the control signals to the first set of fiber movements and the second set of fiber movements to provide a desired density of input material to the second location.
	19. (currently amended) The method of claim 15, wherein at least one of the [[second electromagnetic radiation sensor]] spectral illumination transmission sensor and the [[third electromagnetic radiation sensor]] spectral illumination reflection sensor comprises a plurality of electromagnetic radiation sensors disposed at differing positions along a surface of the input material in a direction (Y) perpendicular to the direction of movement (X) of the input material.  
20. (currently amended) The method of claim 15, further comprising moving at least one of [[the second electromagnetic radiation sensor]] spectral illumination transmission sensor and the [[third electromagnetic radiation sensor]] spectral illumination reflection sensor along a surface of the input material in a direction (Y) perpendicular to the direction of movement (X) of the input material.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





March 24, 2022


						/SANG H NGUYEN/                                                                           Primary Examiner, Art Unit 2886